Citation Nr: 1729147	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from March 1956 to March 1960.  He died in March 2010.  The Appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the St. Paul, Minnesota, Regional Office of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death.  In February 2016, the Board remanded the claim for additional development of the record.  


FINDINGS OF FACT

1.  The March 2010 death certificate states that the immediate causes of death were congestive heart failure and a myocardial infarction.

2.  At the time of the Veteran's death, service connection was in effect for Hodgkin's disease, right leg peripheral neuropathy, and left leg peripheral neuropathy.  

3.  The service-connected Hodgkin's disease contributed substantially in bringing about the Veteran's demise.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312, 3.326(a) (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as the service-connected Hodgkin's disease residuals, including radiation treatment residuals, contributed substantially in bringing about his demise.  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active military service either caused or contributed substantially or materially to the veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  

The March 2010 death certificate states that the Veteran died in March 2010.  The death certificate indicates that the immediate causes of death were congestive heart failure and a myocardial infarction. 

At the time of the Veteran's death, service connection was in effect for Hodgkin's disease, right leg peripheral neuropathy, and left leg peripheral neuropathy.  

An August 2008 operative report from R. Kaplon, M.D., states that the Veteran underwent a coronary artery bypass graft procedure and a mitral valve replacement.  The Veteran's history of "prior Hodgkin's lymphoma requiring radiation therapy to his mediastinum in 1967 and subsequent chemotherapy" was noted.  The physician observed that "the entire mediastinum had evident radiation from the level of the skin down to the level of the pericardium" and "on opening the pericardium, it was apparent the patient had dense circumferential pericardial adhesions also from his prior radiation."  

A November 2010 written statement from B. Lake, M.D., asserts that "there may be a relationship between treatment of Hodgkin's disease and later congestive heart disease."  A December 2010 written statement from Dr. Lake indicates that he agreed that "there could be a contributory factor related to the death of the individual by the prior affliction noted in the VA records."  

A May 2016 VA evaluation conveys that "the scientific evidence available suggests an association between Hodgkin's disease and cardiac consequences, but again, this evidence is suggestive and not probative."  

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as the service-connected Hodgkin's disease residuals contributed substantially or materially in bringing about his demise.  The August 2008 private operative report indicates that the Veteran exhibited significant pericardial and mediastinum radiation treatment-related damage associated with the service-connected Hodgkin's disease.  Private and VA physicians have opined that treatment of Hodgkin's disease may have contributed to the Veteran's demise.  In the absence of any persuasive evidence to the contrary, the Board finds that the probative evidence of record is in at least equipoise as to the issue of service connection for the cause of the Veteran's death.  Resolving all reasonable doubt in the Appellant's favor, the Board concludes that service connection for the Veteran's death is now warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to service connection for the case of the Veteran's death is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


